In a neglect proceeding pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Queens County (Rood, R.), dated May 10, 2012, which granted the child’s motion, in effect, to modify a visitation order *921of the same court (Tally, J.), dated October 6, 2011, so as to authorize the New York City Commissioner of Social Services to place the child in the temporary custody of his maternal grandmother in North Carolina.
Ordered that the appeal is dismissed, without costs or disbursements.
Upon the entry of an order of disposition on November 8, 2012, which made a final award of custody, the mother’s right to temporary visitation, as set forth in a visitation order dated October 6, 2011, was terminated. Moreover, the order of disposition superseded the order appealed from, which granted the child’s motion to modify the visitation order so as to authorize the New York City Department of Social Services to place him in the temporary custody of his maternal grandmother in North Carolina. Accordingly, the instant appeal has been rendered academic (see Matter of Laurie BB. v Larry BB., 280 AD2d 709, 710 [2001]; Family Ct Act § 1030 [e]). Skelos, J.P., Angiolillo, Chambers and Hinds-Radix, JJ., concur.